                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                                   :
 UNITED STATES of AMERICA,                         :      Criminal Action No. 19-707 (SRC)
                                                   :
                                      Plaintiff,   :
                                                   :             OPINION & ORDER
                       v.                          :
                                                   :
 KAMAL J. LOYAL,                                   :
                                                   :
                                    Defendant.     :
                                                   :
                                                   :

CHESLER, District Judge

       This matter comes before the Court on the motion for compassionate release, pursuant to

18 U.S.C. § 3582(c)(1)(A), by Defendant Kamal J. Loyal (“Loyal”). On September 11, 2020,

the Clerk of this Court received copies of two letters Loyal appears to have sent, the first to a

lawyer, Joseph Rubino, and the second to the Bureau of Prisons (“BOP”). Loyal asked the Clerk

of the Court to forward the letters to this Court. Both letters stated a request to obtain

compassionate release from incarceration, due to confinement conditions involving Covid-19,

either by way of release to home confinement or reduction of sentence to time served. The

Government asks this Court to construe the letters as a pro se motion for a reduction of sentence,

pursuant to 18 U.S.C. § 3582(c)(1)(A), and this Court agrees.

       While the letter to the BOP states no specific reasons why such relief should be granted,

the letter to Mr. Rubino states that in the Essex County Jail, where Mr. Loyal was confined,

Covid-19 had been spreading among the inmates and infection control measures were not

available.




                                                   1
       In opposition, the Government contends that the motion should be denied for three

reasons: 1) Loyal has not exhausted his administrative remedies; 2) Loyal has not established any

reasons to reduce his sentence, let alone extraordinary and compelling ones; and 3) the § 3553(a)

factors strongly favor continued incarceration. The Government states that Loyal has continued

to be confined at the Essex County Correctional Facility.

       In making the present motion, Loyal has:

       moved for compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended
       by the First Step Act of 2018. This provision empowers a court to reduce a
       defendant’s term of imprisonment if it finds that “extraordinary and compelling
       reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). Until passage of
       the First Step Act, only the Bureau of Prisons could bring a motion for
       compassionate release. The First Step Act created an independent avenue for
       defendants to seek relief from the federal courts.

United States v. Ebbers, 2020 U.S. Dist. LEXIS 3746, at *1-2 (S.D.N.Y. Jan. 8, 2020) (citations

omitted.) The relevant provision states:

       (c) Modification of an imposed term of imprisonment. The court may not modify
       a term of imprisonment once it has been imposed except that—

       (1) in any case—

       (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
           motion of the defendant after the defendant has fully exhausted all
           administrative rights to appeal a failure of the Bureau of Prisons to bring a
           motion on the defendant’s behalf or the lapse of 30 days from the receipt of
           such a request by the warden of the defendant’s facility, whichever is earlier,
           may reduce the term of imprisonment (and may impose a term of probation or
           supervised release with or without conditions that does not exceed the
           unserved portion of the original term of imprisonment), after considering the
           factors set forth in section 3553(a) [18 USCS § 3553(a)] to the extent that
           they are applicable, if it finds that—

               (i) extraordinary and compelling reasons warrant such a reduction; or
               (ii) the defendant is at least 70 years of age, has served at least 30 years in
               prison, pursuant to a sentence imposed under section 3559(c) [18 USCS §
               3559(c)], for the offense or offenses for which the defendant is currently
               imprisoned, and a determination has been made by the Director of the
               Bureau of Prisons that the defendant is not a danger to the safety of any

                                                  2
               other person or the community, as provided under section 3142(g) [18
               USCS § 3142];
               and that such a reduction is consistent with applicable policy statements
               issued by the Sentencing Commission; and

       (B) the court may modify an imposed term of imprisonment to the extent
           otherwise expressly permitted by statute or by Rule 35 of the Federal Rules of
           Criminal Procedure; and

       (2) in the case of a defendant who has been sentenced to a term of imprisonment
           based on a sentencing range that has subsequently been lowered by the
           Sentencing Commission pursuant to 28 U.S.C. 994(o), upon motion of the
           defendant or the Director of the Bureau of Prisons, or on its own motion, the
           court may reduce the term of imprisonment, after considering the factors set
           forth in section 3553(a) [18 USCS § 3553(a)] to the extent that they are
           applicable, if such a reduction is consistent with applicable policy statements
           issued by the Sentencing Commission.

18 U.S.C. § 3582.
       Loyal moves for compassionate release on the ground that extraordinary and compelling

reasons warrant a modification of his sentence. As a sister Court has explained:

       We evaluate compassionate release based on three factors. First, we address
       whether “extraordinary and compelling reasons warrant the reduction” and
       whether the reduction is consistent with the Sentencing Commission’s policy
       statements in effect before the First Step Act. Second, we determine whether
       [defendant] is “a danger to the safety of any other person or to the community, as
       provided in 18 U.S.C. § 3142(g).” Third, we must consider the factors listed in 18
       U.S.C. § 3553(a), “to the extent they are applicable.”

United States v. Sotelo, 2019 U.S. Dist. LEXIS 135051, at *12 (E.D. Pa. Aug. 7, 2019). As the

movant, Loyal bears the burden to establish that he is eligible for a sentence reduction. United

States v. Green, 764 F.3d 1352, 1356 (11th Cir. 2014).

       The Government contends that Loyal has not made any showing that extraordinary and

compelling reasons warrant the reduction, inasmuch as Loyal has cited only a generalized

concern about the risk of infection with Covid-19. The Government cites the Third Circuit’s

statement on this subject:



                                                3
        We do not mean to minimize the risks that COVID-19 poses in the federal prison
        system, particularly for inmates like Raia. But the mere existence of COVID-19 in
        society and the possibility that it may spread to a particular prison alone cannot
        independently justify compassionate release, especially considering BOP's
        statutory role, and its extensive and professional efforts to curtail the virus's
        spread.

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). The Third Circuit has thus made clear

that the possibility that Covid-19 may spread to Loyal’s jail unit cannot, without more, justify

compassionate release. Loyal has made no showing of an extraordinary or compelling reason

for a reduction of sentence. Nor, as the Government points out, has Loyal shown a plan for

protection from Covid-19 on release such that he is at a higher risk of contracting COVID-19

while confined than he would be if he were released.

        The Government next argues that the § 3553(a) factors militate strongly in favor of

continued incarceration, and that Loyal is not an appropriate candidate for a reduction of his

sentence, on three grounds: 1) Loyal’s crime was very serious, as he carjacked an elderly

woman; 2) Loyal’s prior criminal convictions place him in a history category III; and 3) Loyal

was sentenced at the low end of his Guidelines range, and further reducing his sentence will

interfere with its deterrent effect.

        This Court finds the Government’s arguments persuasive. Even if, arguendo, Loyal is

considered to have exhausted his administrative remedies with the BOP, the absence of any

showing of extraordinary and compelling reasons for a reduction in sentence, and this Court’s

weighing of the § 3553(a) factors, does not support granting Loyal’s motion for a reduction in

sentence.

        The Government further observes that, to the extent that Loyal asked this Court to Order

his release to home confinement, this Court lacks the authority to grant such relief: the law




                                                 4
authorizes only the BOP to make such a decision. 18 U.S.C. § 3621(b). The Government is

correct.

       The motion for compassionate release will be denied.

       For these reasons,

       IT IS on this 6th day of May, 2021,

       ORDERED that Defendant’s motion for compassionate release (Docket Entry No. 27) is

DENIED.

                                                    s/ Stanley R. Chesler
                                                  Stanley R. Chesler, U.S.D.J




                                              5
